DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Response to Amendment
The amendment filed on 12/21/2022 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) rejection set forth in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-18 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 10169660) (hereinafter Ren) in view of Howard et al. (US 20160034988) (hereinafter Howard), further in view of Nazarian et al. (US 20180285902) (hereinafter Nazarian).
Regarding claim 1, Ren teaches An inventory camera system, comprising: 
an inventory camera having a lens and a housing (see Ren column 10 lines 45-54 and column 11 lines 8-19 regarding cameras with lens and housing); and 
a mount (see Ren column 10 lines 61-65 regarding frame used to mount cameras to shelf) configured to 
(i) hold the camera in a predetermined position facing inventory stocked on a shelving unit (see Ren figure 10 and column 13 lines 48-65 regarding mounting camera towards inventory on shelf), and 
(ii) be removably coupled with the shelving unit (see Ren column 10 lines 61-65 regarding mount points on frame with which to mount cameras to shelf in a removable fashion);
However, Ren does not explicitly teach proximity or facial recognition as needed for the limitations of claim 1. 
a central processing unit (CPU) encased within the housing (see Howard paragraph 37 regarding CPU of device, obviously in housing); 
a non-transitory computer-readable medium encased within the housing and communicatively coupled to the CPU and having logic thereon (see Howard paragraph 37 regarding CPU of device, obviously in housing); 
proximity logic configured to receive information from one or more proximity sensors so as to determine when a customer is within a predetermined distance from the shelving unit (see Howard paragraph 12 regarding a camera to detect proximity and facial recognition to determine whether a customer is near display unit with reverse direction inventory camera tracking system- this system may be combined with Ren so that the inventory camera is that of Ren and the forward camera/display is that of Howard); and 
one or more facial recognition cameras configured to capture and transmit images (see Howard paragraph 12 regarding a camera to detect proximity and facial recognition to determine whether a customer is near display unit with reverse direction inventory camera tracking system- this system may be combined with Ren so that the inventory camera is that of Ren and the forward camera/display is that of Howard).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Ren to include the teaching of Howard by incorporating the forward facing facial recognition and proximity camera of Howard into the system of Ren. One of ordinary skill would recognize that Howard and Ren are in the same field of endeavor of inventory cameras.

However, the combination of Ren and Howard does not explicitly teach inventory threshold restocking as needed for the limitations of claim 1. 
Nazarian, in a similar field of endeavor, teaches object recognition logic configured to analyze an image received by the inventory camera and determine an amount of each product within an inventory set to identify and indicate an amount of inventory remaining on a shelf relative to an initial amount of inventory (see Nazarian paragraph 25 regarding recognizing objects in image as inventory and calculating amount of inventory left relative to inventory initial to the calculation performed that differs from the current measured inventory); 
inventory threshold logic configured to perform operations to retrieve one or more predetermined thresholds and determine whether the inventory set needs to be restocked (see Nazarian paragraph 13 regarding using inventory data overtime to predetermine thresholds for when and whether to restock inventory);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Ren and Howard to include the teaching of Nazarian by incorporating the inventory restocking based on a threshold of Nazarian into the system of Ren and Howard. One of ordinary skill would recognize that Howard, Ren, and Nazarian are all in the same field of endeavor of inventory cameras, and though the camera of Nazarian may be taught in the configuration of an autonomous robot, one of ordinary skill would easily be able to apply the teachings of Nazarian into the camera environments of Ren and Howard.

Regarding claim 2, the combination of Ren, Howard, and Nazarian teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Ren, Howard, and Nazarian teaches wherein the inventory camera is configured to capture an image of the inventory at predetermined time intervals (see Ren column 18 lines 35-55 regarding receiving images of inventory at predetermined intervals, broadly, the capture of an image at predetermined time intervals).  
Regarding claim 3, the combination of Ren, Howard, and Nazarian teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Ren, Howard, and Nazarian teaches wherein the image is transmitted to a cloud computing service for analysis of the inventory (see Ren column 7 line 53 to column 8 lines 15 regarding computing resources of inventory management remotely implemented by cloud services).  
Regarding claim 4, the combination of Ren, Howard, and Nazarian teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Ren, Howard, and Nazarian teaches wherein the camera is held in the predetermined position facing a rear of the inventory stocked on the shelving unit (see Ren figure 10 and column 13 lines 48-65 regarding mounting camera towards inventory on shelf, facing towards the rear).  
Regarding claim 5, the combination of Ren, Howard, and Nazarian teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the camera is held in the predetermined position facing a front of the inventory stocked on the shelving unit (see Ren figure 10 and column 14 lines 24-41 regarding mounting camera towards inventory on shelf, facing towards the front).  
Regarding claim 6, the combination of Ren, Howard, and Nazarian teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Ren, Howard, and Nazarian teaches wherein the mount is L-shaped and includes a first set of grips configured to secure a first portion of the camera, and a second set of grips configured to secure a second portion of the camera (see Ren figure 6 and column 9 lines 46-53 regarding frame that is substantially, broadly, L-shaped with a plurality of openings with which to grip plurality of portions of camera).  
Regarding claim 7, the combination of Ren, Howard, and Nazarian teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Ren, Howard, and Nazarian teaches wherein the mount is configured to couple with an underside of a first shelf of the shelving unit, wherein the inventory is stocked on a second shelf of the shelving unit, the second shelf being below the first shelf (see Ren figure 10 and column 13 lines 48-65 regarding mounting camera under first shelf towards stocked inventory on second shelf).  
Regarding claim 8, the combination of Ren, Howard, and Nazarian teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Ren, Howard, and Nazarian teaches further comprising: 
a non-transitory computer-readable medium encased within the housing and communicatively coupled to the CPU and having logic thereon, the logic, when executed by the CPU, being configured to perform operations (see Howard paragraph 37 regarding CPU of device, obviously in housing) including: 
receiving an instruction to capture an image of at least a portion of a shelving unit, including at least a portion of the inventory stocked thereon (see Ren column 18 lines 35-55 regarding receiving images of inventory at predetermined intervals, broadly, the capture of an image at predetermined time intervals). 
One would be motivated to combine these teachings in order to provide teachings relating to monitoring retail environments (see Howard paragraph 2). 
Regarding claim 9, the combination of Ren, Howard, and Nazarian teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Ren, Howard, and Nazarian teaches further comprising wherein the CPU and the non-transitory computer-readable medium are included in an integrated circuit (see Howard paragraph 37 regarding program and hardware modules, obviously including integrated circuits).  
One would be motivated to combine these teachings in order to provide teachings relating to monitoring retail environments (see Howard paragraph 2). 
Regarding claim 10, the combination of Ren, Howard, and Nazarian teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Ren, Howard, and Nazarian teaches wherein the lens has a viewing angle of 180° (degrees) (see Howard paragraph 37 regarding camera having a .
One would be motivated to combine these teachings in order to provide teachings relating to monitoring retail environments (see Howard paragraph 2). 
Regarding claim 11, Ren teaches An inventory camera apparatus, comprising: 
a housing; a lens at least partially encased by the housing (see Ren column 10 lines 45-54 and column 11 lines 8-19 regarding cameras with lens and housing); 
receiving an instruction to capture an image of at least a portion of shelving unit, including at least a portion of inventory stocked thereon (see Ren column 18 lines 35-55 regarding receiving images of inventory at predetermined intervals, broadly, the capture of an image at predetermined time intervals)
However, Ren does not explicitly teach proximity or facial recognition as needed for the limitations of claim 11. 
Howard, in a similar field of endeavor, teaches a central processing unit (CPU) encased within the housing (see Howard paragraph 37 regarding CPU of device, obviously in housing); and 
a non-transitory computer-readable medium encased within the housing and communicatively coupled to the CPU and having logic thereon, the logic, when executed by the CPU, being configured to perform operations (see Howard paragraph 37 regarding CPU of device, obviously in housing) including: 
proximity logic configured to receive information from one or more proximity sensors so as to determine when a customer is within a predetermined distance from the shelving unit (see Howard paragraph 12 regarding a camera to detect proximity and facial ; and   
one or more facial recognition cameras configured to capture and transmit facial images (see Howard paragraph 12 regarding a camera to detect proximity and facial recognition to determine whether a customer is near display unit with reverse direction inventory camera tracking system- this system may be combined with Ren so that the inventory camera is that of Ren and the forward camera/display is that of Howard).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Ren to include the teaching of Howard by incorporating the forward facing facial recognition and proximity camera of Howard into the system of Ren. One of ordinary skill would recognize that Howard and Ren are in the same field of endeavor of inventory cameras.
One would be motivated to combine these teachings in order to provide teachings relating to monitoring retail environments (see Howard paragraph 2). 
However, the combination of Ren and Howard does not explicitly teach inventory threshold restocking as needed for the limitations of claim 11. 
Nazarian, in a similar field of endeavor, teaches object recognition logic configured to analyze an image received by the inventory camera and determine an amount of each product within an inventory set to identify and indicate an amount of inventory remaining on a shelf relative to an initial amount of inventory (see Nazarian paragraph 25 regarding recognizing objects in image as inventory and calculating amount of inventory left relative to inventory initial to the calculation performed that differs from the current measured inventory); 
inventory threshold logic configured to perform operations to retrieve one or more predetermined thresholds and determine whether the inventory set needs to be restocked (see Nazarian paragraph 13 regarding using inventory data overtime to predetermine thresholds for when and whether to restock inventory);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Ren and Howard to include the teaching of Nazarian by incorporating the inventory restocking based on a threshold of Nazarian into the system of Ren and Howard. One of ordinary skill would recognize that Howard, Ren, and Nazarian are all in the same field of endeavor of inventory cameras, and though the camera of Nazarian may be taught in the configuration of an autonomous robot, one of ordinary skill would easily be able to apply the teachings of Nazarian into the camera environments of Ren and Howard.
One would be motivated to combine these teachings in order to provide teachings relating to monitoring retail environments (see Nazarian paragraph 1). 
All limitations of dependent claims 12-18 are analogous in scope to limitations found in claims 1-3, 6-7, and 9-10 and are rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483